DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          MARLON GRANT,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-3473

                          [January 25, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael Lynch, Judge;
L.T. Case No. 05-013624 CF10A.

  Marlon Grant, Pahokee, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., WARNER and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.